           Case 2:16-bk-57330                      Doc 46          Filed 09/15/20 Entered 09/15/20 09:43:54                                Desc Main
   Fill in this information to identify the case:                  Document     Page 1 of 9
Debtor 1                 Richard L. Marioth, Jr. & Carrie R. Marioth
                         _____________________________________________________________________


Debtor 2                 _____________________________________________________________________
(Spouse, if filing)

                                        Southern District of Ohio
United States Bankruptcy Court for the: ______________________________________________________________________________________________________

             1657330
Case number __________________________



 Official Form 410S1
 Amended Notice of Mortgage Payment Change                                                                                                            12/15

 If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
 debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
 as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
 Name of creditor:                                                                                                            2
                                                                                                  Court claim no. (if known): _______________________
 Wells Fargo Bank, N.A.




                                                                                                  Date of payment change:
                                                                                                  Must be at least 21 days after date
                                                                                                  of this notice                           11/01/2020
                                                                                                                                           _____________


                                                                                                 New total payment:
                                                                                                                                            1266.33
                                                                                                                                           $________________
                                                                                                 Principal, interest, and escrow, if any
 Last 4 digits of any number you use to
 identify the debtor’s account:                                     1 ____
                                                                   ____ 6 ____
                                                                           3 ____
                                                                               8

   Part 1:            Escrow Account Payment Adjustment

 1.        Will there be a change in the debtor’s escrow account payment?

              No
           
           ✔   Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
               for the change. If a statement is not attached, explain why:



                                          393.19
               Current escrow payment: $ _________________                                                                       515.01
                                                                                                           New escrow payment: $ _________________

  Part 2:             Mortgage Payment Adjustment

 2.        Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
           variable-rate account?
           
           ✔   No
              Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
               attached, explain why:



               Current interest rate: __________________%                                      New interest rate: __________________%

               Current principal and interest payment: $ __________________                    New principal and interest payment: $ __________________

  Part 3:             Other Payment Change


      3.    Will there be a change in the debtor’s mortgage payment for a reason not listed above?
            ✔
                No
                Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                 (Court approval may be required before the payment change can take effect.)
               Reason for change:



                      Current mortgage payment: $ _________________                               New mortgage payment: $ _________________
 Official Form 410S1                                                   Notice of Mortgage Payment Change                                             page 1
                Richard L. Marioth, Jr. & Carrie R. Marioth                                                    1657330
     Case
      Debtor 12:16-bk-57330                 Doc 46 Filed               09/15/20 EnteredCase
                 ________________________________________________________
                 First Name         Middle Name              Last Name
                                                                                          09/15/20       09:43:54
                                                                                            number (if known)             Desc Main
                                                                                                              ______________________
                                                            Document          Page 2 of 9
 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 Check the appropriate box.

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.




     /s/Tavon Taylor
      ______________________________________________________________
      Signature
                                                                                      09/15/2020
                                                                                Date _______________




 Print:______________________________________________________________
        TAYLOR,TAVON                                                             VP Loan Documentation
                                                                                ____________________________________________________________
        First Name            Middle Name             Last Name                 Title


 Company Wells Fargo Bank, N.A.
         ____________________________________________________________

 Address    MAC N9286-01Y
            _____________________________________________________________
            Number                  Street

            1000 Blue Gentian Road
            _____________________________________________________________
            Address 2

             Eagan                                   MN      55121-7700
            _____________________________________________________________
              City                                      State        ZIP Code



                     800-274-7025                                                NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone _________________________                                        ____________________________________________________________
                                                                                Email




Official Form 410S1                                     Notice of Mortgage Payment Change                                              page 2
         Case 2:16-bk-57330                   Doc 46    Filed 09/15/20 Entered 09/15/20 09:43:54                  Desc Main
                         UNITED STATES BANKRUPTCY COURT Document     Page 3 of 9

                                                             Southern District of Ohio


                                                         Chapter 13 No. 1657330
                                                         Judge: C. Kathryn Preston

In re:
Richard L. Marioth, Jr. & Carrie R. Marioth
                                                Debtor(s).

                                                CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before September 16, 2020 via filing with the US
Bankruptcy Court's CM ECF system or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                                  By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                          Richard L. Marioth, Jr. & Carrie R. Marioth
                                          5371 Victoria St.

                                          Groveport OH 43125



                                         By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                          N/A




Debtor’s Attorney:                        By Court's CM/ECF system registered email address
                                          W Mark Jump

                                          2130 Arlington Avenue

                                          Columbus OH 43221


                                          By Court's CM/ECF system registered email address
                                          N/A




Trustee:                                  By Court's CM/ECF system registered email address
                                          Interim Faye English

                                          130 East Wilson Bridge Road Suite 200

                                          Worthington OH 43085

                                                                 _______________________________________________
                                                                 /s/Tavon Taylor
                                                                 VP Loan Documentation
                                                                 Wells Fargo Bank, N.A.
  Case 2:16-bk-57330           Doc 46      Filed 09/15/20 Entered 09/15/20 09:43:54                 Desc Main
                                           Document
                       Return Mail Operations           Page 4 of 9
                       PO Box 14547
                       Des Moines, IA 50306-4547




    RICHARD L MARIOTH JR
    CARRIE R MARIOTH
    5371 VICTORIA STREET
    GROVEPORT OH 43125




What you need to know about your escrow account
You may still be recovering from the impact of COVID-19. We understand that you’ve been focused on what
matters most — your health and the health and safety of the people you care for — so we’re providing some
information about your escrow account.

You may still be on payment suspension. Your payment may change during this time because of this escrow
analysis. Rest assured that at the end of your payment suspension, we will work with you on next steps, including
ways to pay an escrow shortage.

We’ll continue to analyze your account
Throughout this payment suspension period, we’ll continue to analyze your account and pay your tax bills,
insurance bills, or both. The enclosed statement provides a complete summary of your most recent escrow activity
and explains any changes that have occurred with your escrow bills as we look to the upcoming year.

We’re here to help
We know that this has been a difficult time. If you have questions, please call us at the number listed on the
enclosed escrow review statement.
Case 2:16-bk-57330   Doc 46   Filed 09/15/20 Entered 09/15/20 09:43:54   Desc Main
                              Document     Page 5 of 9
        Case 2:16-bk-57330                Doc 46         Filed 09/15/20 Entered 09/15/20 09:43:54 Desc Main
                                                     Document
                                 Return Mail Operations               Page 6 ofEscrow
                                                                                9     Review Statement
                                 PO Box 14547
                                                                                           For informational purposes only
                                 Des Moines, IA 50306-4547
                                                                                           Statement Date:                                  August 21, 2020
                                                                                           Loan number:
                                                                                           Property address:
                                                                                                5371 VICTORIA STREET
                                                                                                GROVEPORT OH 43125-9061


                                                                                           Customer Service
                                                                                                 Online                           Telephone
                                                                                                 wellsfargo.com                   1-800-340-0473
          RICHARD L MARIOTH JR
                                                                                                 Correspondence                   Hours of operation
          CARRIE R MARIOTH                                                                       PO Box 10335                     Mon - Fri 7 a.m. - 7 p.m. CT
          5371 VICTORIA STREET                                                                   Des Moines, IA 50306
          GROVEPORT OH 43125                                                                     To learn more, go to:
                                                                                                 wellsfargo.com/escrow


                                                                                                    We accept telecommunications relay service calls



PLEASE NOTE: If you are presently seeking relief (or have previously been granted
relief) under the United States Bankruptcy Code, this statement is being sent to you
for informational purposes only. The summaries below are based on the terms of the
loan and are provided for informational purposes only.
These amounts are governed by the terms of the loan unless otherwise reduced by an
order of the bankruptcy court. Because the amounts billed for the escrow items can
change over time, we review the escrow account at least once per year to ensure there
will be enough money to make these payments. Once the review is complete, we send
the escrow review statement, also known as the escrow account disclosure statement.
                                                                                             The escrow account has a shortage of
Here's what we found:
     • Required Minimum Balance: The escrow account balance is projected to                              $2,234.28
        fall below the required minimum balance. This means there is a shortage.

     • Payments: As of the November 1, 2020 payment, the contractual portion of
        the escrow payment increases.



  Part 1 - Mortgage payment

       Option 1                  Pay the shortage amount over 12 months
                                  Previous payment through New payment beginning with
                                  10/01/2020 payment date   the 11/01/2020 payment
                                                                                                Option 1: No action required
 Principal and/or interest                   $751.32                  $751.32

 Escrow payment                              $393.19                  $701.20               Starting November 1, 2020 the new contractual
 Total payment amount
                                                                                            payment amount will be $1,452.52
                                          $1,144.51                $1,452.52

       Option 2                  Pay the shortage amount of $2,234.28
                                  Previous payment through New payment beginning with
                                  10/01/2020 payment date   the 11/01/2020 payment
                                                                                                Option 2: Pay shortage in full
 Principal and/or interest                   $751.32                  $751.32

 Escrow payment                              $393.19                  $515.01               Starting November 1, 2020 the new contractual
 Total payment amount                                                                       payment amount will be $1,266.33
                                          $1,144.51               $1,266.33




                                                       See Page 2 for additional details.


                                        Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                        States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                        Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                        payments, please contact your attorney or the Trustee’s office before directly sending any
                                        amounts relating to this escrow shortage

                                                                  If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                  and mail it along with a check for $2,234.28 to the address that appears on this
  RICHARD L MARIOTH JR                                            coupon.
  CARRIE R MARIOTH
                                                                  This payment must be received no later than November 1, 2020.

              Wells Fargo Home Mortgage
              PO Box 10394
              Des Moines, IA 50306-0394




        708                            3 10 02 00119321 00126633 00342749 00223428 2
                                                                                                                                               Page 2 of 3
         Case 2:16-bk-57330                 Doc 46        Filed 09/15/20 Entered 09/15/20 09:43:54    Desc Main
                                                                                                Loan Number:
                                                          Document     Page 7 of 9
     Part 2 - Payment calculations
For the past review period, the amount of the escrow items was $2,818.00. For the coming year, we expect the amount paid from escrow to be
$6,180.20.

How was the escrow payment calculated?
To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
determine the escrow amount.

The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
through the date of the analysis.



Escrow comparison

                                                                                                                                        New monthly
                                     07/18 - 06/19     08/19 - 07/20 07/20 - 08/20         11/20 - 10/21
                                                                                                                       # of               escrow
                                       (Actual)          (Actual)      (Actual)             (Projected)
                                                                                                                      months              amount

Property taxes                             $3,380.72         $3,362.20           $0.00        $3,362.20        ÷         12       =          $280.18
Property insurance                         $1,297.00         $2,818.00       $2,818.00        $2,818.00        ÷         12       =          $234.83
Total taxes and insurance                  $4,677.72         $6,180.20       $2,818.00        $6,180.20        ÷         12       =          $515.01
Escrow shortage                               $64.86             $0.00          $19.10       $2,234.28         ÷         12       =          $186.19**
Mortgage insurance                           $636.32           $566.92           $0.00            $0.00        ÷         12       =             $0.00

Total escrow                               $5,378.90          $6,747.12      $2,837.10        $8,414.48        ÷         12       =           $701.20


**
    This amount is added to the payment if Option 1 on page 1 is selected.


Projected escrow account activity over the next 12 months
To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                   (Calculated in Part 3 - Escrow account projections
Lowest projected escrow balance June, 2021                                   -$3,358.49            table)

Bankruptcy adjustment‡                                                 +      $2,154.23

Minimum balance for the escrow account†                                -     $1,030.02             (Calculated as: $515.01 X 2 months)


Escrow shortage                                                        =     -$2,234.28


‡
 This adjustment of $2,154.23, is the remaining amount of the pre-petition escrow shortage included in our proof of claim being paid through the
confirmed bankruptcy plan.
†
 The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
account, we add the yearly escrow payments, and divide by 12. We take this amount and multiply it by 2 as allowed by state laws and/or the mortgage
contract to determine the cash reserve.


Important messages
Act now - purchase your own insurance policy
Our records show that the insurance policy was obtained by Wells Fargo. Please understand that this policy only covers the structure and/or
improvements, but does not cover liability or any personal property. For this reason, consider purchasing a policy of your choosing - it may lower the
costs and give options for more coverage. If you sent us proof of a purchased policy, please disregard this message. If you have questions or are having
trouble paying for the insurance policy, call us at the number on the first page of this statement.
         Case 2:16-bk-57330                   Doc 46       Filed 09/15/20 Entered 09/15/20 09:43:54 Desc MainPage 3 of 3
                                                           Document     Page 8 of 9              Loan Number:



  Part 3 - Escrow account projections
Escrow account projections from November, 2020 to October, 2021
                                            What we
              Payments to                   expect to                                                                     Projected escrow        Balance required
Date            escrow                       pay out         Description                                                      balance              in the account
Oct 2020                                                     Starting balance                                                  -$1,298.37                   $3,090.14
Nov 2020              $515.01                     $0.00                                                                         -$783.36                    $3,605.15
Dec 2020              $515.01                     $0.00                                                                         -$268.35                    $4,120.16
Jan 2021              $515.01                  $1,681.10     FRANKLIN COUNTY (W)(5)                                            -$1,434.44                   $2,954.07
Feb 2021              $515.01                     $0.00                                                                         -$919.43                    $3,469.08
Mar 2021              $515.01                     $0.00                                                                         -$404.42                    $3,984.09
Apr 2021              $515.01                     $0.00                                                                          $110.59                    $4,499.10
May 2021              $515.01                 $2,818.00      AMERICAN SECURITY GROUP                                           -$2,192.40                   $2,196.11
Jun 2021              $515.01                  $1,681.10     FRANKLIN COUNTY (W)(5)                                           -$3,358.49                $1,030.02
Jul 2021              $515.01                     $0.00                                                                        -$2,843.48                   $1,545.03
Aug 2021              $515.01                     $0.00                                                                        -$2,328.47                   $2,060.04
Sep 2021              $515.01                     $0.00                                                                        -$1,813.46                   $2,575.05
Oct 2021              $515.01                     $0.00                                                                        -$1,298.45                   $3,090.06

Totals            $6,180.12                    $6,180.20



  Part 4 - Escrow account history
Escrow account activity from July, 2020 to October, 2020
                      Deposits to escrow                       Payments from escrow                                                         Escrow balance
   Date      Actual      Projected Difference              Actual   Projected Difference                Description             Actual         Projected Difference
Jul 2020                                                                                            Starting Balance             -$936.91        $783.20        -$1,720.11
Jul 2020         $0.00           $442.19      -$442.19        $0.00         $50.59        -$50.59   FHA Insurance                -$936.91       $1,174.80       -$2,111.71
                                                                                                    AMERICAN SECURITY GROUP
Jul 2020         $0.00             $0.00         $0.00     $2,818.00            $0.00   $2,818.00                               -$3,754.91      $1,174.80      -$4,929.71

Aug 2020      $1,670.16          $442.19      $1,227.97       $0.00         $50.59        -$50.59   FHA Insurance              -$2,084.75       $1,566.40       -$3,651.15
(estimate)

Sep 2020       $393.19           $442.19       -$49.00        $0.00         $50.59        -$50.59   FHA Insurance               -$1,691.56     $1,958.00       -$3,649.56
(estimate)

Oct 2020       $393.19           $442.19       -$49.00        $0.00         $50.59        -$50.59   FHA Insurance               -$1,298.37     $2,349.60       -$3,647.97
(estimate)

Totals       $2,456.54          $1,768.76      $687.78     $2,818.00       $202.36      $2,615.64




Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2019 Wells Fargo Bank, N.A. All rights
reserved. NMLSR ID 399801 9/19
Case 2:16-bk-57330   Doc 46   Filed 09/15/20 Entered 09/15/20 09:43:54   Desc Main
                              Document     Page 9 of 9
